department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl postf-160376-01 uilc internal_revenue_service national_office field_service_advice date memorandum for june y bass associate area_counsel lmsb cc lm ctm ln from john m breen senior technical reviewer cc intl subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent legend a b c d e f g h i j k l m postf-160376-01 n o p q r s t u v w x y z aa bb cc dd ee corp a corp b country country date date date date period a period b product taxable_year taxable_year taxable_year issues whether the facts support reclassifying a portion of certain accounts_payable to a controlled party as equity as an alternative to reclassifying a portion of accounts_payable as equity whether the irs may apply sec_482 to impute payments of interest on those accounts_payable postf-160376-01 whether the irs has a policy of excluding foreign-owned companies as potential uncontrolled comparables under the sec_1_482-5 comparable_profits_method conclusions insufficient facts are available to determine whether to reclassify a portion of the accounts_payable as equity_interest may be imputed with respect to a portion of the accounts_payable pursuant to sec_1_482-2 however imposition of interest under that provision would require a corresponding reduction in the amount of accounts_payable subject_to the balance-sheet adjustment under the sec_1_482-5 comparable_profits_method pursuant to sec_1_482-1 and sec_1_482-5 the irs evaluates the comparability of potential uncontrolled comparables under the comparable_profits_method by considering all factors that could affect profits or prices in arm’s length dealings without regard to foreign ownership facts corp a is a domestic calendar-year taxpayer and a wholly-owned subsidiary of corp b a corporation organized under the laws of country the taxable years of corp a subject_to examination by the irs correspond to taxable_year sec_1 and corp a’s principal business during the years at issue was the distribution of corp b brand product in the united_states and country corp a also provided repair and maintenance services for the products and performed marketing activities typical of a wholesale_distributor corp a purchased products exclusively from corp b and corp b affiliates pursuant to an agreement dated date agreement article of the agreement required corp a to pay corp b an agreed-upon purchase_price for the products the agreement however did not specify the terms of payment between the parties or the interest rate if any applicable to outstanding balances payables arising under the agreement were identified as accounts_payable in corp a’s financial records analysis during the course of the examination indicated that these postf-160376-01 accounts_payable were outstanding for an average of period a before the underlying amounts were paid to corp b the forms information_return of a foreign-owned u s_corporation engaged in a u s trade_or_business filed by corp a indicate that corp a did not pay any interest to corp b for the tax years under audit which is consistent with the conclusion that no interest was paid on the intercompany accounts_payable the examination conducted by the irs considered among other issues whether the transfer prices for purchases of tangible_property by corp a from corp b were arm’s length within the meaning of sec_482 and the regulations thereunder corp a reported the following amounts of taxable_income for the years in question year taxable_year taxable_year taxable_year net operating income loss dollar_figurea dollar_figureb dollar_figurec total dollar_figured source irs economist report dated date pincite the irs economist determined that the comparable_profits_method cpm constituted the best_method for evaluating transfer prices between corp a and corp b under the cpm the operating_profit earned in the tested party’s controlled transactions the relevant business activity is evaluated by reference to the operating_profit that would have been earned if performance in the relevant business activity were based on the profit_level_indicator pli in the comparable controlled transactions see sec_1_482-5 in testing the operating_profit of corp a the irs economist identified and analyzed six uncontrolled comparables that engaged in transactions comparable to the controlled transactions between corp a and corp b the operating margin ratio of operating profits to sales was selected as the pli the irs economist considered one potential comparable company that was wholly-owned by foreign interests during period b consistent with the comparability factors under sec_1_482-1 and sec_1_482-5 the irs economist excluded this potential comparable company for reasons unrelated to its foreign ownership the irs economist made adjustments to the uncontrolled comparables and the tested_party for differences in certain assets and liabilities hereinafter balance- postf-160376-01 sheet adjustments pursuant to sec_1_482-5 first the irs economist determined the net trade assets held by each party using the following formula net trade assets accounts_receivable inventory - accounts_payable second the irs economist applied a short-term interest rate to each party’s net trade assets to calculate a notional carrying cost with respect to the balance-sheet items third the irs economist subtracted the resulting amount from operating_profit in order to restate each party’s operating_profit on a hypothetical zero net trade assets basis if net trade assets were positive the adjustment reduced operating_profit if net trade assets were negative the adjustment increased operating_profit because corp a’s accounts_payable in taxable years substantially exceeded the total of its accounts_receivable and inventory corp a’s net trade assets were negative in each year consequently a balance-sheet adjustment based on corp a’s balance-sheet items as reported would have increased corp a’s reported operating profits the irs concluded that corp a’s accounts_payable were in substance equity because corp a’s open-account debt with corp b under the cpm was excessive in comparison to that of the uncontrolled_comparable companies consequently the irs economist reclassified a portion of corp a’s accounts_payable as equity and excluded that portion from corp a’s net trade assets before performing balance- sheet adjustments to operating_profit pursuant to sec_1_482-5 the portion of corp a’s accounts_payable reclassified as equity was calculated as follows first the ratio of equity to total assets was calculated for each of the uncontrolled comparables used in the cpm second corp a’s accounts_payable were adjusted to a level that would give corp a an equity-to- assets ratio equivalent to the median of the equity-to-assets ratios of the uncontrolled comparables the adjustments to corp a’s accounts_payable were as follows for simplicity we refer to a downward adjustment of this type as reducing operating_profit although in a particular year such an adjustment may increase operating loss dollar_figurei dollar_figurej dollar_figurek dollar_figureq dollar_figurer dollar_figures postf-160376-01 year taxable_year taxable_year taxable_year dollar_figuree dollar_figuref dollar_figureg accounts_payable amount reclassified per financials as equity accounts_payable adjusted dollar_figurem dollar_figuren dollar_figureo total dollar_figureh dollar_figurel dollar_figurep source irs economist report dated date pincite and exhibit note individual- year data for accounts_payable and amount reclassified do not add exactly to the adjusted accounts_payable as the irs used annual-average accounts_payable at year-end to derive the latter amounts when the irs economist adjusted corp a’s operating profits to a hypothetical zero net trade asset basis pursuant to sec_1 c iv by applying a short-term interest rate to corp a’s net trade assets the adjustments to corp a’s operating_profit were as follows reported operating_profit loss reduction balance-sheet adjustment_year taxable_year taxable_year taxable_year dollar_figurea dollar_figure b dollar_figure c adjusted operating_profit loss dollar_figure u dollar_figure v dollar_figure w total dollar_figure d dollar_figuret dollar_figure x source irs economist report dated date pincite thus over the three-year period the adjustment reduced corp a’s reporting operating_profit by a total of dollar_figuret similar adjustments were made to the uncontrolled comparables based on their respective unadjusted accounts_receivable inventories and accounts_payable for each of taxable_year sec_1 through corp a’s adjusted operating profits fell outside the interquartile range of the comparable operating profits indicated by the plis of the uncontrolled comparables under the cpm in calculating the sec_482 adjustment the irs adjusted corp a’s profits for each year to the median of if the irs had used the reported amount of corp a’s accounts_payable the balance-sheet adjustment would have increased operating profits for the three-year period by dollar_figurey thus irs’s re-characterization of a portion of corp a’s accounts_payable as equity had the following effect dollar_figuret reduction in operating_profit dollar_figurey foregone increase in operating_profit dollar_figurez net impact on reported operating_profit postf-160376-01 the interquartile range of the comparable operating profits pursuant to sec_1_482-1 the resulting adjustments under the cpm were dollar_figureaa dollar_figurebb and dollar_figurecc in taxable_year taxable_year and taxable_year respectively see irs economist report dated date pincite the total sec_482 adjustment under the cpm for the three-year period was dollar_figuredd on date the irs issued a thirty-day_letter containing a form 886-a explanation of items with respect to the above issues on date corp a submitted a protest and request for competent_authority assistance and simultaneous appeals procedure as of the issuance date of this advice examination has jurisdiction over this case law and analysis introduction the comparable_profits_method cpm under sec_1_482-5 relies on the general principle that similarly situated taxpayers will tend to earn similar returns over a reasonable period of time t d 1994_2_cb_93 the reliability of the results under the cpm depends on the comparability between the tested and the uncontrolled parties consequently sec_1_482-5 provides for adjustments for differences between the tested and uncontrolled parties that materially affect the profits determined under the relevant profit_level_indicator pli thus the regulations provide in some cases the assets of an uncontrolled_comparable may need to be adjusted to achieve greater comparability between the tested_party and the uncontrolled_comparable in such cases the uncontrolled comparable’s operating income attributable to those assets must also be adjusted before computing a profit_level_indicator in order to reflect the income and expense attributable to the adjusted assets in certain cases it may also be appropriate to adjust the operating_profit of the tested_party and comparable parties for example where there are material differences in accounts_payable among the comparable parties and the tested_party it will generally be appropriate to adjust the operating_profit of each party by increasing it to reflect an imputed_interest charge on each party’s accounts_payable sec_1_482-5 emphasis added see also sec_1 e example adjustment for differences in accounts_receivable example adjustment for differences in accounts_payable although the regulation refers to postf-160376-01 distinct adjustments for accounts_receivable and accounts_payable in this case the irs performed a single adjustment for balance-sheet items by reference to net trade assets which combined accounts_receivable accounts_payable and inventory in a single calculation the question presented is what if any_action the irs may take when a tested party’s open-account debt with a related_party under the cpm appears excessive as compared to the open-account debt of uncontrollable comparable companies the existence of substantial interest-free payables to a foreign parent may give rise to a balance-sheet adjustment under sec_1_482-5 that increases the tested party’s reported operating_profit such an adjustment will reduce the amount of the sec_482 adjustment if any that is necessary to reach an arm’s length result under sec_1_482-1 the balance-sheet adjustments to the tested party’s operating profits specified by sec_1_482-5 are based on the classification of items under general federal_income_tax principles thus for example if the status of a particular item as debt is in question the item is subject_to analysis under applicable judicially-developed principles including economic_substance the results of that analysis form the basis upon which a sec_482 analysis is made we consider first whether a basis exists for reclassifying a portion of the accounts_payable in this case under general federal_income_tax principles we then turn to the alternative proposal that corp a’s operating_profit be adjusted for imputed_interest payable to corp b on overage accounts_payable and that withholding_tax be collected on that amount under sec_1442 issue whether the facts support reclassifying a portion of certain accounts_payable to a controlled party as equity in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus in appropriate cases the irs is empowered to disregard the form of a transaction and determine the tax consequences based upon its substance see gregory v helvering 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 75_tcm_2598 the irs generally applies a substance-over-form analysis to determine whether advances of funds constitute debt or equity see laidlaw transportation nestle holdings inc v commissioner tcmemo_1995_441 vacated and postf-160376-01 remanded on another issue 152_f3d_83 2d cir quoting 61_tc_367 numerous judicial decisions analyze whether intercompany advances of funds constitute debt or equity no single or uniform approach has been adopted by the courts in addressing this particular issue the tax_court generally examines whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport s with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner supra this case however is appealable to the ninth circuit and thus the tax_court will follow the governing precedent in the ninth circuit 54_tc_742 the ninth circuit has enumerated specific factors that may be considered in resolving a debt-equity issue 827_f2d_1409 9th cir although the following list is not exclusive and in general no single factor is determinative the ninth circuit generally analyzes the following the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payments increased participation in management as the result of the advance subordination thinness of the capital structure in relation to debt the identity of interest between creditor and stockholder sec_385 also authorized the secretary to prescribe regulations to determine whether an interest in a corporation is to be treated as equity or indebtedness however to date no regulations have been issued under sec_385 postf-160376-01 the source of interest payments eg from earnings the ability of the corporation to obtain credit from outside sources and the intent of the parties hardman f 2d pincite in applying the ninth circuit debt-equity factors the facts surrounding the transaction are of primary importance the facts currently available in this regard are at best ambiguous for example although corp a recorded the advances as accounts_payable on its books it is unclear how corp b treated the advances further no information is available regarding the repayment schedule maturity dates or remedies in light of a default on repayment nevertheless because corp a consistently classified and accounted for the advances as debt and because corp a actually made repayments on the accounts_payable albeit after an extended period of time the facts developed so far would not support reclassifying a portion of corp a’s accounts_payable as equity we emphasize that the analysis needed to determine whether an advance of funds constitutes debt or equity is fact-intensive we stress that if additional facts were available the irs might conclude based on the factors enumerated above that a portion of corp a’s accounts_payable should be reclassified as equity absent a basis under general federal_income_tax principles for reclassifying corp a’s accounts_payable as equity the balance-sheet adjustments under sec_1_482-5 should have been based on the unadjusted accounts_payable reported by corp a issue as an alternative to reclassifying a portion of accounts_payable as equity whether the irs may apply sec_482 to impute payments of interest on those accounts_payable you asked whether as an alternative to reclassifying a portion of corp a’s accounts_payable as equity it may be appropriate to make a sec_482 adjustment for imputed_interest on a portion of corp a’s accounts_payable and to collect withholding_tax on deemed interest payments arising under that provision postf-160376-01 imputing interest on corp a’s accounts_payable pursuant to sec_1_482-2 may be an alternative to reclassifying a portion of the accounts_payable as equity if such an adjustment were made however the accounts_payable subject_to imputed_interest pursuant to sec_1_482-2 would be excluded from the amounts subject_to balance-sheet adjustments to corp a under the cpm for purposes of our analysis we assume consistent with the resolution of issue above that no reclassification of corp a’s accounts_payable as equity is appropriate we also assume that corp a paid no interest on its accounts_payable consistent with the information on forms for taxable years under sec_1_482-2 when one member of a controlled_group makes an interest- free loan or a loan at less than an arm’s length rate of interest the irs may make appropriate allocations to reflect an arm’s length interest rate for the loan or advance debt arising in the normal course of business between members of a controlled_group including an extension of credit is generally considered a loan or advance to which sec_1_482-2 applies sec_1_482-2 of the treasury regulations generally defines an arm’s length interest rate as the rate that was charged or that would have been charged at the time the indebtedness arose in independent transactions with or between unrelated parties under similar circumstances because it does not appear that interest was charged on the intercompany payables in this case the irs may impute an arm’s length interest rate as defined in sec_1_482-2 in the case of intercompany trade payables or receivables generated in the ordinary course of business_interest generally need not be charged until the first day of the third calendar month after the month in which the receivable or payable arose see sec_1_482-2 this interest-free period may be longer under certain circumstances see sec_1_482-2 c - e thus some portion of corp a’s accounts_payable would probably not be subject_to imputed_interest under sec_1_482-2 if the stated rate of interest on the loan or advance between two controlled entities is subject_to adjustment under sec_482 and is also subject_to adjustment under another provision sec_1_482-2 provides that the other code provision eg sec_467 sec_483 sec_1274 or sec_7872 applies to the indebtedness before the service applies sec_482 to determine whether the rate of interest charged on the indebtedness as adjusted by the other code section is equal to an arm’s length interest rate in the present case because any imputed_interest adjustment would be pursuant to the authority of sec_482 the coordination rule is inapplicable postf-160376-01 having determined that an imputed_interest adjustment under sec_1_482-2 may be appropriate we consider the effect of such an adjustment on the analysis of corp a’s transfer prices under the cpm an adjustment for imputed_interest with respect to a portion of corp a’s accounts_payable under sec_1_482-2 would require a corresponding reduction in the amount of corp a’s accounts_payable that are subject_to the balance-sheet adjustments under sec_1_482-5 stated differently the cpm balance-sheet adjustment under sec_1 c iv would properly take into account only those accounts_payable that were not subject_to imputed_interest under sec_1_482-2 furthermore although the imputed_interest adjustment under sec_1_482-2 would not be taken into account directly under the cpm the imputed_interest would constitute an additional deduction to which corp a may be entitled in determining its taxable_income for the years in question reclassifying a portion of the overage accounts_payable as interest-bearing and excluding those reclassified accounts_payable from the cpm balance-sheet adjustment calculation would generally result in a larger cpm adjustment but would not affect the net amount of taxable_income reported by corp a if the irs collected imputed_interest on a portion of corp a’s accounts_payable under sec_482 withholding_tax under sec_1442 would apply to imputed_interest payments from corp a to corp b see 102_tc_515 withholding_tax applied to deemed payment of rent under sec_482 see also climaco v internal_revenue_service ustc cch big_number e d n y unpublished opinion jan interest_expense whether actual or imputed does not constitute an operating expense under sec_1_482-5 nor would the provision allowing adjustment of the tested party’s reported operating_profit for finally determined sec_482 adjustments apply to the imputed_interest adjustment sec_1_482-5 this imputed_interest expense could however negatively impact corp a’s sec_904 limitation see sec_1_861-9t the final regulations under sec_1441 effective for payments made after date specifically provide that an allocation of income under sec_482 reallocation of income from a foreign_person to a related u_s_person is subject_to_withholding under sec_1441 see sec_1_1441-2 although this regulation was not in effect for the taxable years at issue based on case law and in absence of any indication in this regulation and its preamble that it was intended to reflect a change_of irs position we view the final_regulation as clarifying the applicable law for the years at issue postf-160376-01 withholding_tax applied to deemed payment of interest pursuant to sec_7872 and 94_tc_384 the rate of withholding_tax on any imputed_interest payment would likely be ee pursuant to the country 1-united states income_tax treaty issue whether the irs has a policy of excluding foreign-owned companies as potential uncontrolled comparables under the sec_1_482-5 comparable_profits_method pursuant to sec_1_482-1 and sec_1_482-5 the irs evaluates the comparability of potential uncontrolled comparables under the cpm by considering all factors that could affect profits or prices in arm’s length dealings without regard to foreign ownership case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any questions ____________________ john m breen senior technical reviewer branch office of associate chief_counsel international because corp a also purchased products from corp b affiliates in countries other than country the applicable treaty rate may differ depending on the country of incorporation of the corp b individual affiliates
